 Case 4:19-cr-06049-SMJ   ECF No. 1   filed 08/14/19   PageID.1 Page 1 of 1

                                                                     FILED IN THE
                                                                 U.S. DISTRICT COURT
                                                           EASTERN DISTRICT OF WASHINGTON



                                                            Aug 14, 2019
                                                                SEAN F. MCAVOY, CLERK




                    (1)


     (2)




                                Franklin (MKD)




8/14/2019
